Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20       PageID.516   Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


SUNAMERICA HOUSING FUND 1050,
                                                  Case No. 19-11783
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

PATHWAY OF PONTIAC, INC., ET AL.,

            Defendants.

                                     /


ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS COUNT II OF DEFENDANT’S
                        COUNTERCLAIM [18]

      Plaintiff, SunAmerica Housing Fund 1050 (“SHF 1050”) is a limited partner

in the Pontiac ILF Limited Dividend Housing Association Limited Partnership (“the

Partnership”. Defendants, Pathway of Pontiac, Inc. (“Pathway”) and PV North LLC

(“PV North”) are both general partners in the partnerships. On November 8, 2019,

Defendants filed an Amended Answer [14] to Plaintiff’s Complaint [1] pleading

several counterclaims against Plaintiff. Count II of those counterclaims alleges

breach of fiduciary duty. (ECF No. 14, PageId.386).

      SHF-1050 moved to dismiss Counterclaim Count II on December 13, 2019,

and that motion is now fully briefed. The Court finds the motions suitable for



                                    Page 1 of 6
Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20          PageID.517     Page 2 of 6




determination without a hearing in accord with Local Rule 7.1(f)(2) and will grant

Plaintiff’s motion and dismiss Count II.

                               STANDARD OF REVIEW

      Plaintiff’s motion to dismiss will be granted on counts where the

counterclaimants fail to state a claim upon which relief can be granted. FED. R. CIV.

P. 12(b)(6). On such a motion, the Court must “construe the complaint in a light

most favorable” to counterclaimants and “accept all of [their] factual allegations as

true.” Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). “Although the factual

allegations in a complaint need not be detailed, they ‘must do more than create

speculation or suspicion of a legally cognizable cause of action; they must show

entitlement to relief.’” Id. (quoting LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir.

2007)). To survive such a motion, a counterclaimant must plead factual content that

allows the Court to draw a reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—'that the pleader

is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

                                      ANALYSIS

      Michigan law governs this diversity action. See Erie Railroad Co. v.

Tompkins, 304 U.S. 64 (1938); Himmel v. Ford Motor Co., 342 F.3d 593, 598 (6th


                                        Page 2 of 6
Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20           PageID.518    Page 3 of 6




Cir. 2003). Plaintiff’s motion raises the question of whether a limited partner owes

a fiduciary duty to a general partner under Michigan law.

      Plaintiff argues that the Michigan Revised Uniform Limited Partnership Act

does not entail a fiduciary duty running from limited partners to general partners,

despite the fact that the inverse is true. “[A] general partner of a limited partnership

has the liabilities of a partner in a partnership without limited partners to persons

other than the partnership and the other partners.” MICH. COMP. LAWS ANN. §

449.1403. No such provision appears in the statute as to limited partners in limited

partnerships, however. Plaintiff argues that no fiduciary duty of limited partner to a

general partner is provided for in the two sections that pertain to limited partner’s

obligations: MICH. COMP. LAWS ANN. § 449.1303 and § 449.1502. In support of its

position, Plaintiff relies on two unpublished cases of the Michigan Court of Appeals.

      Defendant does not dispute that the first case, Kings Lane, supports Plaintiff’s

position. The Court of Appeals in that case reasoned as follows:

      [A] limited partner is more like a shareholder with regard to his ownership
      interest and the fellow owners of the limited partnership. A limited
      partner's liability for the obligations to the partnership and to other partners
      is expressly circumscribed by Michigan's Uniform Limited Partnership
      Act, which contains no language indicating that limited partners owe any
      fiduciary duties to each other or to general partners. See MCL 449.1303 (a
      limited partner can be liable for partnership obligation if actively engaged
      in the partnership's business operations); MCL 449.1502. Accordingly,
      nothing in the Uniform Limited Partnership Act compels a finding that
      limited partners owe a reciprocal fiduciary duty to the general partner of a
      limited partnership. Kings Lane GP Inc v. Kings Lane Ltd. Dividend Hous.


                                       Page 3 of 6
Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20           PageID.519    Page 4 of 6




      Ass’n Ltd. P’ship, No. 338967, 2018 WL 6331334, at *9 (Mich. Ct. App.
      Dec. 4, 2018).

      Rather than attempt to distinguish Kings Lane, Defendants simply argue that

it was incorrectly decided and should be disregarded. The Court is not convinced.

“A federal court must accord the same precedential value to a state-court decision as

it would be accorded by that state’s courts.” Lakeland Reg’l Health Sys. v. Walgreens

Health Initiatives, Inc., 604 F. Supp. 2d 983, 989 (W.D. Mich. 2009). Unpublished

opinions by the Michigan Court of Appeals are not binding on panels of that Court

and they are therefore not binding on this Court. That being said, such decisions may

be persuasive on federal courts, especially given federal courts’ “sensitivity to state

law in deciding diversity cases.” Republic-Franklin Ins. Co. v. Bosse, 89 F.3d 835

(6th Cir. 1996). Plaintiff’s second case, Benson Assocs., Inc. v. Bodytechniques, Inc.,

No. 228852, 2002 WL 1308350 (Mich. Ct. App. June 11, 2002), was decided on an

unhelpful procedural posture and will be disregarded.1

      Defendants, however, offer no case-law in support of their position. Rather,

they argue that the fiduciary duty requirements of Michigan’s Uniform Partnership


1
 The panel in Benson found that the jury instructions were not necessary because
“while the first proposed special instruction expressed that a limited partner could
become liable for partnership obligations if he actively engaged in the partnership's
business operations, the instant case did not involve any question of [“the limited
partner’s] liability for an obligation of the limited partnership.” Benson Assocs., Inc.,
2002 WL 1308350 at *8. Defendant accurately observed that the appellate court’s
decision was limited to what jury instructions the evidence would support.

                                        Page 4 of 6
Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20         PageID.520    Page 5 of 6




Act are applicable to limited partners in a limited partnership because the Michigan

Revised Uniform Limited Partnership Act contains a provision that provides that “in

any case not provided for in this act, the provisions of the Uniform Partnership

Act…govern.” MICH. COMP. LAWS ANN. § 449.2106. Section 21 of the Uniform

Partnership Act, they observe, provides that partners owe fiduciary duties to other

partners. MICH. COMP. LAWS ANN. § 449.21.

      Defendants’ interpretation of the statute is unreasonable. The Michigan

Revised Uniform Limited Partnership Act is not silent on the liabilities of limited

partners. At least twice, in § 449.1303 and § 449.1502, the Act specifies the duties

and responsibilities of limited partners. Because the fiduciary duties the Act

explicitly provides for general partners in § 449.1403 do not appear in these

provisions, the Act is clear that limited partners do not owe fiduciary duties to

general partners. This is consistent with the role of limited partners in Michigan. The

Michigan Supreme Court has opined on the “the significant similarities between

stockholders and limited partners.” Jaffe v. Harris, 109 Mich. App. 786, 793, 312

N.W.2d 381, 386 (Mich. 1981). Shareholders do not owe fiduciary duties to the

corporations in which they own shares. This was the same rationale as the Kings

Lane court.




                                       Page 5 of 6
Case 2:19-cv-11783-AJT-MKM ECF No. 25 filed 05/09/20        PageID.521   Page 6 of 6




                                   CONCLUSION

      Defendants’ position would import critical sections of the Uniform

Partnership Act to Michigan’s Revised Uniform Limited Partnership Act. The Court

declines to do what no Michigan appellate court has done and use a gap-filling

provision to radically expand the liability of limited partners under Michigan law.

      Accordingly,

      IS ORDERED that Plaintiff’s Motion to Dismiss Count II of Defendants’

Counterclaim [18] is GRANTED.

      SO ORDERED.




                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: May 9, 2020                     Senior United States District Judge




                                      Page 6 of 6
